83906: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00029: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83906


Short Caption:PADILLA (RAYMOND) VS. STATECourt:Supreme Court


Related Case(s):80937, 81241, 81241-COA, 82441, 82441-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C318363Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRaymond Gean Padilla
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/13/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


12/13/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-35443




12/14/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-35568




12/29/2021MotionFiled Proper Person Motion. Petitioner Requests the Appointment of Counsel. (SC)21-37141




01/03/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[This court takes no action on the pro se motion for appointment of counsel filed on December 29, 2021.]  NNP21-EC/KP/DH  (SC)22-00029





Combined Case View